Citation Nr: 0422749	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  94-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a 
tonsillectomy, to include a vocal and/or throat disorder.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1943 to 
January 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri, which found that no new and 
material evidence had been submitted to warrant reopening the 
appellant's claim of entitlement to service connection for 
the residuals of a tonsillectomy.  In a March 2002 decision, 
the Board concluded that new and material evidence had been 
received sufficient to reopen the previously denied claim of 
service connection.  The Board also determined that a 
decision as to the underlying issue of entitlement to service 
connection for the residuals of a tonsillectomy, to include a 
vocal and/or throat disorder, would be deferred while the 
Board undertook evidentiary development.  

By an August 2003 action, following the aforementioned 
evidentiary development, the Board remanded this case for 
additional development.  This has been completed and will be 
discussed below.


FINDING OF FACT

Residuals of a tonsillectomy, currently diagnosed as left 
vocal cord paralysis, are related to the appellant's period 
of active duty service.


CONCLUSION OF LAW

Service connection for the residuals of a tonsillectomy, 
diagnosed as left vocal cord paralysis, is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a January 1995 rating action, and that the 
VCAA was not signed into law until November 2000, it was not 
until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing at the RO.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Moreover, the appellant has also been notified 
of the applicable laws and regulations that set forth the 
criteria for entitlement to service connection for the 
residuals of a tonsillectomy, to include a vocal and/or 
throat disorder.  The discussions in the statement of the 
case and the supplemental statements of the case have further 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in September 2002 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  In addition, the Board observes 
that the RO sent the appellant another letter in December 
2003 in which he was again notified of the types of evidence 
he needed to submit, and the development the VA would 
undertake.  Moreover, the Board also notes that the March 
2004 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied (see Quartuccio, 16 Vet. App. at 
183), and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his service 
connection claim.  He was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in September 2002, the appellant 
underwent a VA examination which was pertinent to his service 
connection claim.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  In this regard, the Board notes that 
in a Statement in Support of Claim (VA Form 21-4138), dated 
in February 2004, the appellant indicated that in 
approximately 1967 or 1968, he was employed at Wagner 
Electric.  According to the appellant, while he was employed 
at Wagner Electric, he received treatment from the company 
doctors for his throat.  The appellant noted that Wagner 
Electric was out of business, and that he had been told that 
their records were in "New Jersey somewhere."  A VA Form 
119, Report of Contact, reflects that in June 2004, the RO 
attempted to contact the appellant by telephone.  It was 
noted that the appellant's wife answered the telephone call 
and informed the RO that the appellant was sleeping.  
According to the appellant's wife, they did not have an 
address for the place in New Jersey that was housing the 
medical records from Wagner Electric.  Consequently, given 
the standard of the new regulation, the Board finds that VA 
did not have a duty to assist that was unmet.  The Board also 
finds, in light of the above, that the facts relevant to this 
appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


II.  Factual Background

The Board notes that the appellant's service medical records 
(SMRs) are not of record.  A February 1984 response from the 
National Personnel Records Center (NPRC) shows that the 
appellant's records were likely lost in a 1973 fire.  
However, the appellant's separation examination, dated in 
January 1946, is available.  In this regard, the Board 
observes that the appellant's January 1946 separation 
examination shows that at that time, the appellant did not 
have any ear, nose, or throat abnormalities.  The examination 
report is negative for any reference to a tonsillectomy.

In January 1984, the appellant filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, he noted that he had undergone a tonsillectomy in 1944 
while he was stationed in New Caledonia.  The appellant 
stated that in 1944, he had also developed a throat 
condition.

In a letter from the appellant to the RO, dated in February 
1989, the appellant indicated that while he was stationed in 
New Caledonia in the South Pacific, his tonsils were removed 
without any anesthesia.  The appellant contended that the 
surgery damaged his vocal chords and that his voice changed.

In February 1989, the RO requested records from the Surgeon 
General's Office pertinent to any hospitalization of the 
appellant during his period of service.  Under the 
appellant's service number, there was a notation of hospital 
admission in May 1944 for an unrelated disorder.  The NPRC 
advised the RO that no further service medical records were 
on file.

Outpatient and inpatient treatment records from the VA 
Medical Center (VAMC) in Popular Bluff, Missouri, from 
October 1992 to November 1994, show that the appellant was 
hospitalized from October to November 1992 for psychiatric 
symptoms.  Upon admission, the appellant stated that he had a 
paralyzed vocal chord which was associated with hoarseness, 
swallowing difficulties, headaches, asthma, back pain, chest 
pain, etc.  While he was hospitalized, he underwent an ear, 
nose, and throat consultation and was diagnosed with a left 
vocal cord paralysis.  It was noted that the appellant's left 
vocal cord was supposedly paralyzed when a nerve was cut 
during a tonsil operation while he was in the military.  The 
appellant also underwent an esophagogram and the results were 
negative for esophageal pathology.  Upon his discharge, his 
diagnoses included paralysis of the left vocal chord, 
asymptomatic.

The Poplar Bluff VAMC records also show that in January 1993, 
the appellant was treated after complaining of throat pain.  
At that time, it was noted that his throat was not inflamed 
upon examination.  There was evidence of tonsillar 
tenderness. The impression was of tonsillitis.  The records 
reflect that in February 1993, the appellant was treated 
after complaining that he had not been able to talk for the 
last two days.  At that time, the physical examination showed 
that his tonsils were not enlarged and that the post-
pharyngeal wall was not red.  The diagnosis was of 
laryngitis.  The records further show that in October 1993, 
the appellant was treated after complaining of hoarseness for 
the past several days.  At that time, he stated that he had a 
history of vocal chord paralysis.  According to the records, 
in November 1993, the appellant was further evaluated for 
hoarseness.  At that time, the impression was unresolved 
laryngitis.

Additional records from the Poplar Bluff VAMC show that the 
appellant was hospitalized from November to December 1993.  
Upon admission, the appellant stated that he had a history of 
a paralyzed vocal chord which was the result of a 
tonsillectomy performed under local anesthesia while serving 
in the Army in New Caledonia.  The appellant noted that 
through the years, he had suffered from frequent episodes of 
laryngitis.  According to the appellant, at present, he would 
lose his voice approximately once every three or four months.  
The appellant noted that he often woke up in the middle of 
the night and felt as though he was choking. The examining 
physician stated that it was possible that the appellant was 
suffering from some laryngeal stridor.  The examiner noted 
that the appellant's speech was legible and that he spoke 
without difficulty.  The physical examination showed that 
there were no pharyngeal lesions.  The appellant's neck was 
evaluated as normal, without lymphadenopathy.  An ear, nose, 
and throat consultation revealed paralysis of the left vocal 
chord, without evidence of tumors.  Upon his discharge, the 
diagnoses included paralysis of the left vocal chord and 
chronic recurrent laryngitis.

In a letter from Mr. V.H., the appellant's friend, to the RO, 
dated in February 1994, Mr. H. stated that the appellant had 
undergone a throat operation while he was in the military and 
that following the operation, he had trouble talking.  
According to Mr. H., at present, the appellant's voice was 
"nearly gone."

A letter from the appellant to the RO, dated in February 
1994, shows that at that time, the appellant stated that 
while he was in the military, he underwent throat surgery and 
subsequently suffered from chronic throat problems.  The 
appellant indicated that during service, his physician 
informed him that he had a pinched nerve which caused him to 
develop a paralyzed vocal chord which softened and raised his 
voice.  He noted that at present, he could not yell and that 
he "choked" easily.  According to the appellant, his vocal 
chord was partly over his wind pipe.

A Discharge Summary from the Poplar Bluff VAMC shows that the 
appellant was hospitalized for 11 days in August 1994 for 
psychiatric symptoms.  Upon his discharge, his diagnoses 
included the following: (1) paralysis of the left vocal 
chord, and (2) chronic recurrent laryngitis.

In or around September 1994, the RO received a lay statement 
from Mr. V.S., a former comrade of the appellant's who stated 
remembering that he had been on sick call at the same time 
that the appellant had his tonsils removed during service.  
The RO also received a lay statement from Mr. R.K., who 
stated remembering that the appellant had his tonsils out in 
1944 while stationed at New Caledonia.  In an accompanying 
statement, the appellant himself reiterated having had his 
tonsils out in service, resulting in vocal paralysis.  

In July 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was stationed in 
New Caledonia, he underwent a tonsillectomy.  (Transcript 
(T.) at page (pg.) 3).  The appellant stated that following 
the surgery, he developed problems with his vocal chords and 
throat.  (Id.).  He indicated that in the early 1950's, he 
sought medical treatment from a throat specialist.  (T. at 
pages (pgs.) 4 & 5).  According to the appellant, the 
specialist informed him that he had a paralyzed vocal chord.  
(T. at pg. 5).  He reported that he could not remember 
whether or not the physician made any reference to his 
tonsils.  (Id.).  The appellant noted that he also could not 
remember the name of the specialist.  (Id.).

A letter from Mr. D.B. to the RO, dated in July 1995, shows 
that at that time, Mr. B. stated that he had worked with the 
appellant at Wagner Electric in 1949.  Mr. B. indicated that 
during that period of time, the appellant had throat 
problems.  According to Mr. B., the appellant had a soft 
"gravel" voice and he would lose his voice for two weeks at 
a time.  The appellant noted in a cover letter that medical 
records from Wagner Electric were unavailable.

In February 1997, the appellant underwent a VA psychiatric 
examination.  In the February 1997 VA examination report, it 
was noted that the appellant's past medical history was 
remarkable for status post tonsillectomy, paralysis of the 
left vocal cord, and chronic recurrent laryngitis.  

In March 1997, the RO received outpatient treatment records 
from the Poplar Bluff VAMC, from October 1992 to March 1997.  
The records show that in March 1997, the appellant stated 
that during service, he underwent a tonsillectomy.  He 
indicated that following the surgery, he developed vocal 
chord paralysis.  According to the appellant, at present, his 
symptoms were getting worse.

A VA Consultation Sheet shows that in April 1999, the 
appellant underwent a gastroenterology consultation.  At that 
time, he gave a history of paralyzed vocal chords with 
chronic hoarseness of the voice.  The appellant also stated 
that he had a history of gastroesophageal reflux disease 
(GERD).  He denied odynophagia, but noted that he had 
occasional dysphagia and choking of food, which he attributed 
to his history of paralyzed vocal chords.  Following the 
physical examination, the appellant's diagnoses included a 
history of paralyzed vocal chords, with intermittent choking 
of food which was possibly due to globus sensation.

In May 2000, the RO received outpatient treatment records 
from the Poplar Bluff VAMC, from February 1999 to May 2000.  
The records show intermittent treatment for the appellant's 
psychiatric problems.  According to the records, in October 
1999, the appellant stated that he had done well following 
throat surgery to clear up paralyzed vocal chords.  At that 
time, the appellant indicated that his surgery was performed 
while he was in the military "during a removal of his 
tonsils."  The appellant noted that the surgery was 
performed by a medic and not a doctor.  The records further 
show that in January 2000, the appellant noted that he had 
been recently evaluated by a Dr. W., an ear, nose, and throat 
physician who had performed surgery on his vocal chords.  It 
was noted that the surgery had helped with the appellant's 
hoarseness and that his voice seemed almost normal.

In September 2002, the appellant underwent a VA examination.  
At that time, the examining physician noted that according to 
the appellant, he had undergone a tonsillectomy in 1943 while 
he was stationed in New Caledonia.  The appellant stated that 
the tonsillectomy was performed while he was awake "under 
local anesthesia."  He indicated that following the 
tonsillectomy, he developed chronic problems with his voice 
and his voice became weak.  The examiner noted that he had 
reviewed the appellant's claims file and that there was no 
record available which showed that a tonsillectomy was 
performed.  Ear, nose, throat, head, neck, and endoscopic 
examination of the appellant's throat showed a total 
paralysis of the left two vocal cords.  The appellant's 
swallowing motor function appeared to be "okay" on flexible 
laryngoscopy.  Following the examination, the examiner stated 
that it was his opinion that the appellant had had his 
tonsils removed.  The examiner further opined that he did not 
believe that a local tonsillectomy such as the appellant had 
described could cause his vocal cord paralysis.  According to 
the examiner, the left cord being paralyzed was most likely 
secondary to enlargement of the heart or arteries or lung, a 
mass that would cause stretching in the nerve that went to 
the left cord, and it also could be viral in nature and 
etiology.  

Outpatient treatment records from the Poplar Bluff VAMC, from 
March 1997 to September 2002, show intermittent treatment for 
the appellant's left vocal chord paralysis.  The records 
reflect that in August 1999, the appellant underwent surgery 
(XII-ansa transposition) for his left vocal cord paralysis.  
The appellant's preoperative diagnosis was left vocal cord 
paralysis of unknown etiology.  According to the operative 
report, it was noted that the appellant underwent an 
intubation many years ago following which he developed 
hoarseness.  It was further reported that the likely etiology 
of that was ischemia to the recurrent laryngeal nerve due to 
the endotracheal intubation, which was a known complication 
of that procedure.  According to the records, in August 2000, 
the appellant underwent left Isshiki thyroplasty for his 
vocal cord paralysis.  The records also reflect that in April 
2002, it was noted that the appellant had a history of left 
true vocal cord (TVC) paralysis, which was likely secondary 
to intubation during tonsillectomy.  It was indicated that at 
present, the appellant was status post left gelform 
injection, recurrent to ansa transposition in September 1999 
and left Isshiki thyroplasty in August 2000.  It was further 
reported that according to the appellant, at present, his 
voice was improved, but he still had vocal breaks and 
decreased power.  The assessment was that the appellant 
continued to have a strained voice and vocal breaks.    


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).      

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following consideration of the evidence of record, the Board 
is of the opinion that entitlement to service connection for 
the residuals of a tonsillectomy, currently diagnosed as left 
vocal cord paralysis, is warranted.  In the instant case, the 
appellant contends that while he was stationed at New 
Caledonia, he underwent a tonsillectomy.  The appellant 
maintains that following the surgery, he developed problems 
with his vocal cords and throat.  Specifically, the appellant 
contends that his currently diagnosed left vocal cord 
paralysis is related to his in-service tonsillectomy.  In 
this regard, the Board recognizes that the appellant's 
service medical records were likely lost in a 1973 fire, and 
that the appellant's separation examination, dated in January 
1946, which is available, is negative for any reference to a 
tonsillectomy.  However, the Board notes that the appellant 
has submitted lay statements from Mr. V.S. and Mr. R.K., 
friends from the military, in support of his contentions.  In 
their statements, both Mr. S. and Mr. K. report that they 
remembered that the appellant had his tonsils taken out in 
1944 while stationed at New Caledonia, and Mr. S. 
specifically reports that he had been on sick call at the 
same time that the appellant had his tonsils removed during 
service.  In addition, in the appellant's September 2002 VA 
examination, the examiner stated that it was his opinion that 
the appellant had his tonsils removed.      

In the instant case, the Board recognizes that in the 
appellant's September 2002 VA examination, the examiner 
opined that he did not believe that a tonsillectomy such as 
the appellant had described could cause his vocal cord 
paralysis.  The examiner further stated that the appellant's 
left cord being paralyzed was most likely secondary to 
enlargement of the heart or arteries or lung, a mass that 
would cause stretching in the nerve that went to the left 
cord, and it also could be viral in nature and etiology.  
However, the Board observes that at the time of the 
appellant's August 1999 surgery for left vocal cord 
paralysis, it was noted that the appellant underwent an 
intubation many years ago following which he developed 
hoarseness.  It was further reported that the likely etiology 
of that was ischemia to the recurrent laryngeal nerve due to 
the endotracheal intubation, which was a known complication 
of that procedure.  Moreover, according to the Poplar Bluff 
VAMC outpatient treatment records, from March 1997 to 
September 2002, in April 2002, it was reported that the 
appellant had a history of left TVC paralysis, which was 
likely secondary to intubation during tonsillectomy.  Thus, 
upon a review of the August 1999 operative report, the Board 
notes that although there was no specific reference to the 
appellant's tonsillectomy, and only a reference to a previous 
intubation, nevertheless, given the April 2002 notation of 
the appellant's history of left TVC paralysis, which was 
likely secondary to intubation during tonsillectomy, it 
appears that the August 1999 reference to the appellant's 
intubation was a reference to the appellant's intubation 
during his tonsillectomy.  Therefore, when the August 1999 
operative report is read in light of the April 2002 VAMC 
notation, it appears that according to the August 1999 
operative report, the likely etiology of the appellant's left 
cord paralysis was ischemia to the recurrent laryngeal nerve 
due to the endotracheal intubation during his tonsillectomy.      

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  Therefore, accepting as true that the 
appellant underwent a tonsillectomy while he was in the 
military, and in consideration of the aforementioned 
evidence, the Board finds that the evidence for and against 
the appellant's claim for service connection is in a state of 
relative equipoise.  With reasonable doubt resolved in the 
appellant's favor, entitlement to service connection for the 
residuals of a tonsillectomy, diagnosed as left vocal cord 
paralysis, is warranted.


ORDER

Entitlement to service connection for the residuals of a 
tonsillectomy, diagnosed as left vocal cord paralysis, is 
granted.  





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



